Name: Commission Regulation (EC) NoÃ 852/2005 of 3 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 4.6.2005 EN Official Journal of the European Union L 141/6 COMMISSION REGULATION (EC) No 852/2005 of 3 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 3 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,8 204 91,4 999 84,6 0707 00 05 052 91,5 999 91,5 0709 90 70 052 86,5 624 107,4 999 97,0 0805 50 10 052 88,7 388 60,2 508 50,9 528 46,3 624 63,9 999 62,0 0808 10 80 204 70,2 388 88,0 400 144,7 404 126,8 508 66,5 512 70,6 524 63,6 528 65,3 624 173,6 720 63,8 804 96,7 999 93,6 0809 10 00 052 252,7 999 252,7 0809 20 95 052 296,9 220 108,0 400 466,8 999 290,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.